Case 2:15-cv-06633-CAS-SS Document 408-18 Filed 04/10/19 Page 1 of 6 Page ID
                                 #:10071




                      EXHIBIT Q
         Case 2:15-cv-06633-CAS-SS Document 408-18 Filed 04/10/19 Page 2 of 6 Page ID
                                          #:10072


 Kia Jam

 :1om:                           David Bergstein < DBergstein@cyranoco.com>
 ~ent:                           Thursday, October 22, 2015 6:21AM
To:                              Kia Jam



Can you send me the email where you sent Keith Wellner the singed side letter.

David Bergstein
Cyrano Group, Inc.
10866 Witshire Blvd.
Suite 500
Los Angeles, CA 90024
Main: (310) 372-7200 Ext 2507
Direct: (310) 828-1515
Fax: (310} 388-5363
Mobile: (213) 618-3036




II         CyranoGroup




                                                       1
                                                                                 JAM TT 000520
              Case 2:15-cv-06633-CAS-SS Document 408-18 Filed 04/10/19 Page 3 of 6 Page ID
                                               #:10073


   Kia Jam

    ·.,-fm:                        Kia Jam
      . nt:                        Thursday, October 22, 201 5 7:48 AM
   To:                             David Bergstein
   Subject:                        FW: Swartz IP Group Scans
  Attachments:                     Swartz IP Group 3.pdf; Swartz IP Group 2.pdf; Swartz IP Group 1.pdf



  This what you are looking for?



  Kia Jam
  C.E.O. I Producer
 K.JAM MEDIA
 10866 Wilshire Blvd
 Suite 500
 Los Angeles, CA 90024
 310-828-6767 Main
 310-828-4141 Fax




 K,JAM MEDJA


From: Kia Jam
Sent: Friday, December 02, :2011 3:31 PM
To: David Bergstein (davidbergstein@abcxyz.cc); Wellner, Keith; Jeff Solomon; Kia Jam
Subject: Swartz IP Group Scans

Gents
here are the revised dox- signed
Keith, can you please send me a copy once they are fully executed?
Jeff- please make sure this gets loaded up

I will file original



Kia Jam
:>resident I Producer
<.JAM MEDIA
Z425 Colorado Blvd.
)uite B-205
  pta Monica, CA. 90404
;l0-828-6767 Main
110-828-4141 Fax
                                                          1
                                                                                                  JAM TT 000521
Case 2:15-cv-06633-CAS-SS Document 408-18 Filed 04/10/19 Page 4 of 6 Page ID
                                 #:10074




                                 2
                                                            JAM TT 000522
Case 2:15-cv-06633-CAS-SS Document 408-18 Filed 04/10/19 Page 5 of 6 Page ID
                                 #:10075




                                                      Redac
                                                      ted
        Case 2:15-cv-06633-CAS-SS Document 408-18 Filed 04/10/19 Page 6 of 6 Page ID
                                         #:10076




    )         6. Until such time as the Note is repaid in full, SIP shall maintain in the DB Account the sum of $5
                 million Jess any Redemption (as defined in the NPA) in either cash or liquid assets.


         If the above reflects your understanding of our agreement, please indicate so by singeding below.


         Yours Truly,


         Swartz JP Services Inc.




        Agreed and confirmed


        WTT



        By:
)




                                                                                                      JAM TT 000524
